STATE OF MICHIGAN

                               COURT OF APPEALS



YVETTE M. CORMIER,                                                   UNPUBLISHED
                                                                     June 1, 2017
                 Plaintiff-Appellant,

v                                                                    No. 331286
                                                                     Midland Circuit Court
PF FITNESS-MIDLAND, LLC, and PLA-FIT                                 LC No. 15-002463-NZ
FRANCHISE, LLC,

                 Defendants-Appellees,
and

PLANET FITNESS HOLDINGS, LLC, PLANET
FITNESS EQUIPMENT, LLC, PLANET
FITNESS NAF, LLC, PFIP, LLC, and TSG
CONSUMER PARTNERS, LLC,

                 Defendants.



Before: O’BRIEN, P.J., and SERVITTO and STEPHENS, JJ.

PER CURIAM.

       Plaintiff appeals as of right the trial court order granting summary disposition in favor of
defendants, PF Fitness-Midland, LLC and PLA-Fit Franchise, LLC (“defendants”)1 pursuant to
MCR 2.116(C)(8) in this civil rights action. We affirm.

         Plaintiff entered into a membership agreement to use defendants’ Planet Fitness gym
facility in Midland on January 28, 2015. On February 28, 2015, she entered the women’s locker
room and encountered a transgender individual (a man who identified as a woman). Plaintiff left
the locker room and told the front desk that there was a man in the women’s locker room.
Plaintiff was advised that it was defendants’ policy that people have access to the facility that
corresponds with whatever sex with which an individual self-identifies. Defendant’s corporate
office later advised plaintiff that this was consistent with their policy of not judging whether an


1
    The remaining defendants were dismissed from the lawsuit upon the stipulation of the parties.


                                                 -1-
individual is a man or a woman. Plaintiff returned to the gym several times in the ensuing days
and warned other women about the policy and to be careful when using the women’s facilities.
On March 4, 2015, defendants terminated plaintiff’s membership.

        Plaintiff thereafter filed the instant lawsuit alleging invasion of privacy; sexual
harassment and retaliation in violation of the Elliot Larsen Civil Rights Act, MCL 37.2301 et
seq.; breach of contract; intentional infliction of emotional distress; and violation of the
Michigan Consumer Protection Act, MCL 445.901 et seq. Defendants each moved for summary
disposition (and joined in each other’s motion), asserting that plaintiff failed to plead any valid
claim. The trial court agreed, granting summary disposition in defendants’ favor. This appeal
followed.

        “This Court reviews decisions on motions for summary disposition de novo to determine
if the moving party was entitled to judgment as a matter of law.” Alcona Co v Wolverine
Environmental Prod Inc, 233 Mich App 238, 245; 590 NW2d 586 (1998). MCR 2.116(C)(8)
allows a trial court to grant summary disposition when “[t]he opposing party has failed to state a
claim on which relief can be granted.” MCR 2.116(C)(8). “A motion for summary disposition
brought pursuant to MCR 2.116(C)(8) tests the legal sufficiency of the complaint on the
allegations of the pleadings alone.” Feyz v Mercy Mem Hosp, 475 Mich 663, 672; 719 NW2d 1
(2006). “All well-pleaded factual allegations are accepted as true and construed in a light most
favorable to the nonmovant.” Maiden v Rozwood, 461 Mich 109, 119; 597 NW2d 817 (1999).
“Conclusory statements, unsupported by factual allegations, are insufficient to state a cause of
action.” Churella v Pioneer State Mut Ins Co, 258 Mich App 260, 272; 671 NW2d 125 (2003).
“[T]he motion tests whether the complaint states a claim as a matter of law, and the motion
should be granted if no factual development could possibly justify recovery.” Feyz, 475 Mich at
672.

      This Court also reviews de novo questions of statutory interpretation. See City of Detroit
v Ambassador Bridge Co, 481 Mich 29, 35; 748 NW2d 221 (2008).

        On appeal, plaintiff first asserts that the trial court erred in granting summary disposition
in defendants’ favor with respect to her civil rights claims. We disagree.

        The Elliott Larsen Civil Rights Act (“CRA”) “is aimed at the prejudices and biases borne
against persons because of their membership in a certain class and seeks to eliminate the effects
of offensive or demeaning stereotypes, prejudices, and biases.” Miller v CA Muer Corp, 420
Mich 355, 363; 362 NW2d 650 (1984) (internal quotations marks and internal citation omitted).
The CRA “recognizes that freedom from discrimination because of sex is a civil right.” Hamed
v Wayne Co, 490 Mich 1, 9; 803 NW2d 237 (2011), citing MCL 37.2102(1). “Accordingly, the
act prohibits discrimination because of sex in employment, places of public accommodation, and
public services.” Id. Relevant to this case, the CRA defines discrimination because of sex as
including sexual harassment:

               Sexual harassment means unwelcome sexual advances, requests for sexual
       favors, and other verbal or physical conduct or communication of a sexual nature
       under the following conditions:


                                                -2-
       (i) Submission to the conduct or communication is made a term or condition
       either explicitly or implicitly to obtain employment, public accommodations or
       public services, education, or housing.

       (ii) Submission to or rejection of the conduct or communication by an individual
       is used as a factor in decisions affecting the individual's employment, public
       accommodations or public services, education, or housing.

       (iii) The conduct or communication has the purpose or effect of substantially
       interfering with an individual's employment, public accommodations or public
       services, education, or housing, or creating an intimidating, hostile, or offensive
       employment, public accommodations, public services, educational, or housing
       environment. [MCL 37.2103]

“The first two subdivisions of MCL 37.2103(i) describe quid pro quo sexual harassment, while
the third subdivision refers to hostile-environment sexual harassment.” Hamed, 490 Mich at 9-
10. “The CRA sexual harassment subsets, MCL 37.2103(i)(i) to (iii) address not only
employment . . . but also discrimination in public services, public accommodations, educational
institutions, and housing.” Diamond v Witherspoon, 265 Mich App 673, 685; 696 NW2d 770
(2005).

       A “[p]lace of public accommodation” means a business, or an educational, refreshment,
       entertainment, recreation, health, or transportation facility, or institution of any kind,
       whether licensed or not, whose goods, services, facilities, privileges, advantages, or
       accommodations are extended, offered, sold, or otherwise made available to the public.
       [MCL 37.2301(a).]

A place of public accommodation also includes certain “private clubs,” including “[a] sports or
athletic club.” MCL 37.2301(a)(iii).

        The trial court found that “[t]here is no question [Planet Fitness-Midland] fits” the
definition of a place of public accommodation, and therefore “is subject to the protections of the
statute.” Neither party disputes this finding. The next step, then, is to determine whether
plaintiff was discriminated against (i.e., sexually harassed) in this place of public
accommodation because of her sex.

        Before a plaintiff can establish actionable sexual harassment under a hostile work
environment theory or a quid pro quo theory, she must first “allege facts showing that she was
subjected to ‘unwelcome sexual advances,’ ‘requests for sexual favors,’ or ‘conduct or
communication of a sexual nature’.” Corley v Detroit Board of Ed, 470 Mich 274, 279; 681
NW2d 342 (2004). According to plaintiff, because of defendants’ policy, the transgender man
had the opportunity to undress in front of her and to see her undress which, she maintains, is
conduct or communication of a sexual nature. See MCL 37.2301. However, the CRA does not
define sexual harassment as being subjected to an opportunity for a person to engage in verbal or
physical conduct or communication of a sexual nature. Rather the CRA requires that the sexual
conduct or communication substantially interfered with the plaintiff’s utilization of public



                                               -3-
accommodations. MCL 37.2103(i)(i)-(iii). It follows that plaintiff must have actually
experienced the conduct or communication she complains of.

        The CRA provides that “[a] person alleging a violation of this act may bring a civil action
for appropriate injunctive relief or damages, or both.” MCL 37.2801(1). In Burchett v Rx
Optical, 232 Mich App 174, 181; 591 NW2d 652 (1998), this Court concluded “that the
Legislature intended to authorize only the person whose civil rights were violated to bring a
cause of action under the CRA.” While plaintiff made conclusory statements that she was
subjected to conduct and communication of a sexual nature, she failed to plead factual
allegations showing that she was actually subjected to verbal or physical conduct or
communication of a sexual nature (i.e., that her rights were violated). She did not, for example,
allege that she was exposed to male genitalia in the women’s locker room. She merely alleged
that she, while clothed, saw a clothed man in the women’s locker room and further only alleged
that defendants’ policy “would” and “could” create a hostile environment for women. Given the
speculative nature of plaintiff’s complaint, without specific allegations showing that plaintiff
was, in fact, subjected to conduct or communication of a sexual nature (rather than potentially
subjected to the same), the trial court correctly granted defendants summary disposition under
2.116(C)(8) on plaintiff’s sexual harassment claims. Corley, 470 Mich at 279.

         The trial court also correctly granted summary disposition to defendants on plaintiff’s
retaliation claim. The CRA provides that “a person shall not . . . [r]etaliate or discriminate
against a person because the person has opposed a violation of this act, or because the person has
made a charge, filed a complaint, testified, assisted, or participated in an investigation,
proceeding, or hearing under this act.” MCL 37.2701(a).

               “To establish a prima facie case of retaliation under the Civil Rights Act, a
       plaintiff must show (1) that the plaintiff engaged in a protected activity, (2) that
       this was known by the defendant, (3) that the defendant took an . . . action adverse
       to the plaintiff, and (4) that there was a causal connection between the protected
       activity and the adverse . . . action.” [Meyers v City of Center Line, 242 Mich
       App 560, 568-569; 619 NW2d 182 (2000).]

To engage in a protected activity under MCL 37.2701(a), a plaintiff must clearly convey to an
objective defendant that she is “raising the specter of a claim of unlawful discrimination pursuant
to the CRA.” Barret v Kirtland Community College, 245 Mich App 306, 319; 628 NW2d 63
(2001).

         Plaintiff argues that she “was engaged in a protected activity, i.e., using the women’s
locker room and having an expectation to be free from sexual harassment caused by Defendants’
policy.” “Protected activity,” however, plainly refers to the listed actions provided by MCL
37.2701(a): opposing a violation of the CRA, or having made a charge, filed a complaint,
testified, assisted, or participated in an investigation, proceeding, or hearing under the CRA.
MCL 37.2701(a). Even if we were to view plaintiff’s apparent opposition to defendants’ policy
as a protected activity, such opposition to a gender-neutral policy would not have conveyed to an
objective person that she was raising “the specter of a claim of unlawful discrimination pursuant
to the CRA.” Barret, 245 Mich App at 319. Therefore, she did not engage in protected activity.
While the trial court determined that defendants’ policy did not violate the CRA such that

                                                -4-
defendants’ could not have improperly retaliated against plaintiff in violation of the act, we will
not reverse a trial court’s decision if it reached the proper result, albeit for the wrong reason.
Gleason v Michigan Dept of Transp, 256 Mich App 1, 3; 662 NW2d 822 (2003).

       Plaintiff next asserts that the trial court erred in granting summary disposition in
defendants’ favor on her invasion of privacy claim. We disagree.

        “Michigan has long recognized [invasion of privacy] as a common-law tort.” Lewis v
LeGrow, 258 Mich App 175, 183; 670 NW2d 675 (2003). The common-law right of privacy is
said to protect against four types of invasion of privacy.

               1. Intrusion upon the plaintiff’s seclusion or solitude, or into his private
               affairs.

               2. Public disclosure of embarrassing private facts about the plaintiff.

               3. Publicity which places the plaintiff in a false light in the public eye.

               4. Appropriation, for the defendant’s advantage, of the plaintiff’s name or
               likeness. [Battaglieri v Mackinac Center for Public Policy, 261 Mich App
               296, 300; 680 NW2d 915 (2004), quoting Tobin v Civil Service Comm,
               416 Mich 661, 672; 331 NW2d 184 (1982) (emphasis removed).]

Plaintiff based her claim upon the theory of intrusion into her seclusion or solitude.

       There are three necessary elements to establish a prima facie case of intrusion
       upon seclusion: (1) the existence of a secret and private subject matter; (2) a right
       possessed by the plaintiff to keep that subject matter private; and (3) the obtaining
       of information about that subject matter through some method objectionable to a
       reasonable man. [Doe v Mills, 212 Mich App 73, 88; 536 NW2d 824 (1995)]

“An action for intrusion upon seclusion focuses on the manner in which information is obtained
. . .; it is considered analogous to a trespass.” Id. “Like other torts, there can be no invasion of
privacy under the theory of intrusion upon the seclusion of plaintiffs if plaintiffs consented to
defendant’s intrusion . . .” Lewis, 258 Mich App at 194.

         It seems clear that, generally, the exposure of one’s naked body is “a secret and private
subject matter.” The Ninth Circuit has stated, “We cannot conceive of a more basic subject of
privacy than the naked body.” York v Story, 324 F 2d 450, 455 (CA 9, 1963). It also seems clear
that a person has a “reduced expectation of privacy” in a locker room. Vernonia Sch Dist 47J v
Acton, 515 US 646, 657; 115 S Ct 2386; 132 L Ed 2d 564 (1995). At the same time, however,
arguably one would reasonably expect to share a locker room with only members of the same
biological sex. And, there appears to be a greater privacy interest regarding one’s naked body
when dealing with members of the opposite sex. See e.g., York, 324 F 2d at 455 (“The desire to
shield one’s unclothed figured from view of strangers, and particularly strangers of the opposite
sex, is impelled by elementary self-respect and personal dignity.”); Canedy v Boardman, 16 F 3d
183, 185 (CA 7, 1994) ([W]hile all forced observations or inspections of the naked body


                                                 -5-
implicate a privacy concern, it is generally considered a greater invasion to have one’s naked
body viewed by a member of the opposite sex”).

         However, even assuming plaintiff had a right to keep the exposure of her naked body
private from members of the opposite sex in the women’s locker room, she has simply not
alleged an intrusion of that privacy. Again, plaintiff alleged that she left the locker room after
encountering “a large, tall man” and then “thoroughly check[ed]” the locker room before using it
on subsequent visits. Her membership to the gym was then terminated. Thus, plaintiff did not
undress and shower in the presence of a biological male at defendant Planet-Fitness-Midland’s
facilities. Further, any intrusion would not have been conducted by defendants or their agents,
but by other club members and guests. Because plaintiff did not allege an intrusion of her
privacy by defendants, the trial court correctly granted defendants summary disposition under
MCR 2.116(C)(8).

        Contrary to plaintiff’s assertion, this case is not analogous to Harkey v Abate, 131 Mich
App 177; 346 NW2d 74 (1983). In that case, the defendant had installed see-through panels in
the ceiling of the women’s restroom at the roller skating rink that he owned, which permitted
surreptitious observation from above of the entire interior of the restroom. Id. at 179-180. The
plaintiff sued the defendant for an invasion of privacy and this Court framed the issue for its
consideration as “whether the installation of the hidden viewing devices complained of can itself
constitute a sufficient wrongful intrusion into the seclusion or solitude.” Id. at 181. The Court
held that the plaintiff had a right to privacy in the public restroom and that “the installation of the
hidden viewing devices alone constitutes an interference with that privacy which a reasonable
person would find highly offensive.” Id. at 182. It further stated that “though the absence of
proof that the devices were utilized is relevant to the question of damages, it is not fatal to
plaintiff’s case.” Id.

        The Harkey Court plainly limited its holding to “hidden viewing devices,” while
recognizing the general rule that an actual intrusion was necessary for an intrusion on seclusion
claim. 131 Mich App at 181. An exception for a hidden viewing device was needed because a
defendant could always assert that he was not using the device at the time the plaintiff was in its
purview. Thus, in Harkey, the plaintiff alleged intrusion of privacy but simply could not prove it
under the circumstances of the case. In contrast, plaintiff alleges only the possibility of intrusion
of privacy. One could argue that an exception similar to the one in Harkey would be appropriate
for a woman unaware of defendants’ policy because the woman may not know the biological sex
of the clothed persons in the locker room. Although, even then, it would still be other club
members and guests, not defendants, intruding upon plaintiff’s privacy and “obtaining of
information about that subject matter . . .” Doe, 212 Mich App at 88. Regardless, plaintiff does
not present that argument, nor does she specifically seek damages for the period before she
learned of the policy, January 28, 2015, through February 28, 2015; the date of the original
incident. After that date, even though plaintiff did not agree with the policy, her use of the
locker room after her knowledge of the policy constituted consent to any intrusion, defeating her
claim of invasion of privacy. Lewis, 258 Mich App at 195.

       Next, plaintiff contends that the trial court erred in granting summary disposition in
defendants’ favor on her breach of contract claim. We disagree.


                                                 -6-
        “A party claiming a breach of contract must establish by a preponderance of the evidence
(1) that there was a contract, (2) that the other party breached the contract and, (3) that the party
asserting breach of contract suffered damages as a result of the breach.” Miller-Davis Co v
Ahrens Const, Inc (On Remand), 296 Mich App 56, 71; 817 NW2d 609 (2012), rev’d in part on
other grounds 495 Mich 161 (2014). “[C]ourts must enforce an agreement as written absent an
unusual circumstance, such as the contract’s violating the law or being contrary to public
policy.” Bill & Dena Brown Trust v Garcia, 312 Mich App 684, 697-698; 880 NW2d 269
(2015).

       Plaintiff signed a membership agreement (contract) with defendants, wherein she
“agree[d] to comply with Planet Fitness’ membership policies and club rules that may be
communicated to me from time to time either in writing, through club signage or verbally.” The
contract further provided that “Planet Fitness may, in its sole discretion modify the policies and
any club rule without notice at any time” and “Planet Fitness reserves the right to refund the pro-
rated cost of unused services and terminate [any] membership immediately for violation of any
membership policy or club rule.” Plaintiff does not dispute that defendants had the ability to
change their policies, but maintains that the “no judgment” policy allowing people to use the
locker room according to the sex they self-identify with violates the CRA. This argument is
without merit given that plaintiff failed to adequately plead a violation of the CRA.

       Moreover, plaintiff was advised of the club policy on or about February 28, 2015, and, on
March 4, 2015, was told by defendants that she must either submit to the policy or have her
membership terminated. Plaintiff admitted that she refused to comply with a club policy that she
had notice of, which constituted “violation of any membership policy or club rule.” Therefore,
under the clear language of the contract, defendants had right to terminate her membership.
Accepting plaintiff’s allegations as true, she failed to plead that defendant breached the contract
and the trial court correctly granted defendants summary disposition on this claim.

        Plaintiff asserts next that the trial court erred in granting summary disposition in
defendants’ favor on her claim of intentional infliction of emotional distress, usurping the jury’s
role of determining what conduct qualified as extreme and outrageous. We disagree.

       “Michigan courts have recognized that the common-law tort of intentional infliction of
emotional distress vindicates a person’s right to be free from serious, intentional and
unprivileged invasions of mental and emotional tranquility.” Cotton v Banks, 310 Mich App
104, 129; 872 NW2d 1 (2015) (internal quotation marks and citation omitted). “To establish a
claim of intentional infliction of emotional distress, a plaintiff must prove the following
elements: (1) extreme and outrageous conduct, (2) intent or recklessness, (3) causation, and (4)
severe emotional distress.” Hayley v Allstate Ins Co, 262 Mich App 571, 577; 686 NW2d 273
(2004) (internal quotation marks and citation omitted).

       “Liability attaches only when a plaintiff can demonstrate that the defendant’s conduct is
so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious and utterly intolerable in a civilized community.”
Lewis, 258 Mich App at 196 (internal quotation marks and citation omitted). “Liability does not
extend to mere insults, indignities, threats, annoyances, petty oppressions, or other trivialities.”
Doe, 212 Mich App at 91. “It is for the trial court to initially determine whether the defendant’s

                                                -7-
conduct may reasonably be regarded as so extreme and outrageous as to permit recovery.”
Hayley, 262 Mich App at 577. “But where reasonable individuals may differ, it is for the jury to
determine if the conduct was so extreme and outrageous as to permit recovery.” Id. To establish
intent or recklessness, “[a] plaintiff can show that a defendant specifically intended to cause a
plaintiff emotional distress or that a defendant’s conduct was so reckless that any reasonable
person would know emotional distress would result.” Lewis, 258 Mich App at 197 (internal
quotation marks and citation omitted).

         Plaintiff’s allegations that defendants’ policy is extreme and outrageous because “it
would allow men to be present while women are changing, showering, or using the restroom”
and “would allow a man to disrobe and be naked with the women who are also using said
facilities” are insufficient to state a claim for intentional infliction of emotional distress.
Transgender rights and policies are polarizing issues and each individual may have a feeling on
the issue and on what locker room such individuals should be using. Regardless of whether an
average member of the community may find the policy outrageous, the fact is that plaintiff did
not suffer severe emotional distress as a matter of law. One encounter with a biological male in
a women’s locker room, both persons clothed, does not constitute “distress . . . so severe that no
reasonable man could be expected to endure it.” Haverbush v Powelson, 217 Mich App 228,
235; 551 NW2d 206 (1996). Indeed, plaintiff continued to visit the gym and would thoroughly
check the women’s locker room for biological males apparently ready to experience such an
encounter again.

        In addition, while plaintiff cites to defendants’ attempts to coerce her into submitting to
the policy and then terminating her membership, as previously established, defendants had the
right under the membership agreement to terminate plaintiff’s membership for refusing to
comply with the policy. And, “[a] person is not liable for intentional infliction of emotional
distress where he has done no more than insist upon his legal rights in a permissible way.”
Sankar v Detroit Bd of Educ, 160 Mich App 470, 483; 409 NW2d 213 (1987). “This is so even
if the actor is aware that such insistence upon his legal rights is certain to cause emotional
distress.” Id.

       Finally, plaintiff submits that the trial court erred in granting summary disposition to
defendants’ on her claim brought under the Michigan Consumer Protection Act (MCPA). We
disagree.

        The MCPA “prohibits the use of unfair, unconscionable, or deceptive methods, acts, or
practices in the conduct of trade or commerce.” Zine v Chrysler Corp, 236 Mich App 261, 270-
271; 600 NW2d 384 (1999), citing MCL 445.903(1). “Trade or commerce” is defined as

       the conduct of a business providing goods, property, or service primarily for
       personal, family, or household purposes and includes the advertising, solicitation,
       offering for sale or rent, sale, lease, or distribution of a service or property,
       tangible or intangible, real, personal, or mixed, or any other article, or a business
       opportunity. [MCL 445.902(1)(g).]




                                                -8-
A person who suffers loss as a result of a violation of the MCPA “may bring an action to recover
actual damages or $250.00, whichever is greater, together with reasonable attorneys’ fees.”
MCL 445.911(2).

        “The MCPA is in many ways derivative of the common-law tort of fraud.” Brownlow v
McCall Enterprises, Inc, 315 Mich App 103, 123; 888 NW2d 295 (2016). However, the MCPA
eliminates an essential element of the common-law tort of fraud, i.e., proof of the intent of the
merchant in most of the subsections. Id. “When the Legislature intended to require a plaintiff to
prove the defendant's intent, it specifically so provided in the statute.” Id. at 125. And, while a
common law fraud claim based on misrepresentation requires that the plaintiff show reasonable
reliance on misrepresentation, only two of the MCPA's thirty-three “unfair, unconscionable, or
deceptive methods, acts or practices” expressly require some form of reasonable reliance by the
consumer. See MCL. § 445.903(1)(s) (“which fact could not be reasonably known by the
consumer”) and (bb) (“a person reasonably believes”).

      Plaintiff alleged that defendants represented that there were separate locker rooms,
shower and restroom facilities for men and women and in having an unwritten policy allowing
men who self-identify as women to use the women’s facilities defendants violated MCL
445.903(1)(g), (n),2 (s), (t), (y), (bb), and (cc) of the MCPA. That statute provides, in relevant
part:

             (1) Unfair, unconscionable, or deceptive methods, acts, or practices in the
       conduct of trade or commerce are unlawful and are defined as follows:

                                              ***

       (g) Advertising or representing goods or services with intent not to dispose of
       those goods or services as advertised or represented.

                                              ***

       (n) Causing a probability of confusion or of misunderstanding as to the legal
       rights, obligations, or remedies of a party to a transaction.

                                              ***

       (s) Failing to reveal a material fact, the omission of which tends to mislead or
       deceive the consumer, and which fact could not reasonably be known by the
       consumer.




2
  Plaintiff cited MCL 445.911(1)(n), but that statutory subsection does not exist. See MCL
445.911. Considering the allegation accompanying that citation, it is clear that plaintiff was
referring to MCL 445.903(1)(n).


                                                -9-
       (t) Entering into a consumer transaction in which the consumer waives or purports
       to waive a right, benefit, or immunity provided by law, unless the waiver is
       clearly stated and the consumer has specifically consented to it.

                                               ***

       (y) Gross discrepancies between the oral representations of the seller and the
       written agreement covering the same transaction or failure of the other party to
       the transaction to provide the promised benefits.

                                               ***

       (bb) Making a representation of fact or statement of fact material to the
       transaction such that a person reasonably believes the represented or suggested
       state of affairs to be other than it actually is.

       (cc) Failing to reveal facts that are material to the transaction in light of
       representations of fact made in a positive manner.

         In her appeal brief, plaintiff does not cite to any particular subsection of the MCPA buts
simply states that a policy allowing men full access to the women’s facilities is a material fact
that should have been disclosed and that she correctly pled how defendants violated each
subsection of the MCPA by either misrepresenting the facts or omitting them entirely. Plaintiff
cites to no authority or statute, or even her complaint, in support of her position. It is not
sufficient for a party “simply to announce a position or assert an error and then leave it up to this
Court to discover and rationalize the basis for his claims, or unravel and elaborate for him his
arguments, and then search for authority either to sustain or reject his position.” Wilson v
Taylor, 457 Mich 232, 243; 577 NW2d 100 (1998), quoting Mitcham v Detroit, 355 Mich 182,
203; 94 NW2d 388 (1959). We consider this claim abandoned on appeal and do not consider it.
We also do not consider her claim of error regarding exemplary damages, given our conclusion
that all of her claims were properly dismissed.

       Affirmed.



                                                              /s/ Colleen A. O'Brien
                                                              /s/ Deborah A. Servitto
                                                              /s/ Cynthia Diane Stephens




                                                -10-